EXAMINER’S AMENDMENT 

Authority for the following examiner’s amendment was provided by Applicant’s representative, Heath M. Sargeant, on 6/24/2022. 
Please make the following changes to the claims filed on 6/7/2022: 

1.	(Currently Amended) A computer-implemented method, executed on one or more computing devices, comprising:
	generating, at a first storage appliance of a plurality of storage appliances, a first volume that is configured to be managed by the first storage appliance, wherein data within the first volume is accessible by the first storage appliance;
	in response to generating the first volume, generating, at each other appliance of the plurality of storage appliances, a representation volume that is configured to be managed by a respective storage appliance of the plurality of storage appliances, wherein the representation volume is configured to consume a minimal amount of memory at an appliance management layer associated with the storage appliance and is configured to only store information required to respond to at least one of an identify active namespace list NVMe command and an identify namespace NVMe command, wherein the representation volume includes at least one of a namespace ID (NSID) and a Namespace Globally Unique Identifier (NGUID);
receiving, at the first storage appliance, a migration command to move the data from the first volume managed by the first storage appliance to a second volume managed by a second storage appliance;
converting, via the second storage appliance, the representation volume that is configured to be managed by the second storage appliance into the second volume, wherein converting the representation volume into the second volume includes:
defining the representation volume that is configured to be managed by the second storage appliance as the second volume, and
increasing, via the appliance management layer, a storage capacity of the second volume; and
migrating the data from the first volume to the second volume.

2.	(Original) The computer-implemented method of claim 1, wherein generating the first volume for the first storage appliance includes generating the first volume in a cluster management layer of the plurality of storage appliances.

3.	(Previously Presented) The computer-implemented method of claim 1, wherein generating the representation volume for each other storage appliance of the plurality of storage appliances includes generating the representation volume in one or more of an appliance management layer of each storage appliance of the plurality of storage appliances and a front-end driver of each storage node of each storage appliance of the plurality of storage appliances.

4.	(Previously Presented) The computer-implemented method of claim 1, wherein generating the first volume includes associating at least one of a NSID and a NGUID with the first volume.

5.	(Previously Presented) The computer-implemented method of claim 4, wherein generating the representation volume includes storing at least one of the NSID of the first volume and the NGUID of the first volume at the representation volume as the at least one of the NSID of the representation volume and the NGUID of the representation volume.

6.	(Cancelled) 

7.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
	in response to migrating the data from the first volume to the second volume, converting, via the first storage appliance, the first volume into a representation volume configured to be managed by the first storage appliance. 

8.	(Currently Amended) A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by  one or more processors, cause the one or more processors to perform operations comprising:
	generating, at a first storage appliance of a plurality of storage appliances, a first volume that is configured to be managed by the first storage appliance, wherein data within the first volume is accessible by the first storage appliance; 
	in response to generating the first volume, generating, at each other appliance of the plurality of storage appliances, a representation volume that is configured to be managed by a respective storage appliance of the plurality of storage appliances, wherein the representation volume is further configured to consume only enough memory at an appliance management layer associated with the storage appliance to respond to at least one of an identify active namespace list NVMe command and an identify namespace NVMe command, wherein the representation volume includes at least one of a namespace ID (NSID) and a Namespace Globally Unique Identifier (NGUID);
receiving, at the first storage appliance, a migration command to move the data from the first volume managed by the first storage appliance to a second volume managed by a second storage appliance;
converting, via the second storage appliance, the representation volume that is configured to be managed by the second storage appliance into the second volume, wherein converting the representation volume into the second volume includes:
defining the representation volume that is configured to be managed by the second storage appliance as the second volume, and
increasing, via the appliance management layer, a storage capacity of the second volume; and
migrating the data from the first volume to the second volume.

9.	(Original) The computer program product of claim 8, wherein generating the first volume for the first storage appliance includes generating the first volume in a cluster management layer of the plurality of storage appliances.

10.	(Previously Presented) The computer program product of claim 8 wherein generating the representation volume for each other storage appliance of the plurality of storage appliances includes generating the representation volume in one or more of an appliance management layer of each storage appliance of the plurality of storage appliances and a front-end driver of each storage node of each storage appliance of the plurality of storage appliances.

11.	(Previously Presented) The computer program product of claim 8, wherein generating the first volume includes associating at least one of a NSID and a NGUID with the first volume.

12.	(Previously Presented) The computer program product of claim 11, wherein generating the representation volume includes storing at least one of the NSID of the first volume and the NGUID of the first volume at the representation volume as the at least one of the NSID of the representation volume and the NGUID of the representation volume.

13.	(Cancelled) 

14.	(Previously Presented) The computer program product of claim 8, wherein the operations further comprise:
	in response to migrating the data from the first volume to the second volume, converting, via the first storage appliance, the first volume into a representation volume configured to be managed by the first storage appliance. 

15.	(Currently Amended) A computing system comprising:  one or more memories; and one or more processors configured to: 
	generate, at a first storage appliance of a plurality of storage appliances, a first volume that is configured to be managed by the first storage appliance, wherein data within the first volume is accessible by the first storage appliance[[,]]; 
	volume that is configured to be managed by a respective storage appliance of the plurality of storage appliances, wherein the representation volume is further configured to consume a minimal amount of memory at an appliance management layer associated with the storage appliance and is further configured to only store information required to respond to at least one of an identify active namespace list NVMe command and an identify namespace NVMe command, wherein the representation volume includes at least one of a namespace ID (NSID) and a Namespace Globally Unique Identifier (NGUID)[[,]];
	;
	one or more processors are configured to convert the representation volume into the second volume by: 
		defining the representation volume that is configured to be managed by the second storage appliance as the second volume, and 
		increasing, via an appliance management layer, a storage capacity of the second volume[[,]]; and 
	

16.	(Original) The computing system of claim 15, wherein generating the first volume for the first storage appliance includes generating the first volume in a cluster management layer of the plurality of storage appliances.

17.	(Previously Presented) The computing system of claim 15, wherein generating the representation volume for each other storage appliance of the plurality of storage appliances includes generating the representation volume in one or more of an appliance management layer of each storage appliance of the plurality of storage appliances and a front-end driver of each storage node of each storage appliance of the plurality of storage appliances.

18.	(Previously Presented) The computing system of claim 15, wherein generating the first volume includes associating at least one of a NSID and a NGUID with the first volume.

19.	(Previously Presented) The computing system of claim 18, wherein generating the representation volume includes storing at least one of the NSID of the first volume and the NGUID of the first volume at the representation volume as the at least one of the NSID of the representation volume and the NGUID of the representation volume.

20.	(Cancelled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459